261 S.W.3d 689 (2008)
STATE of Missouri, Respondent,
v.
Elbert Bryan GRIFFIS, III, Appellant.
No. WD 68199.
Missouri Court of Appeals, Western District.
July 29, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Eric Chase, Columbia, MO, for Appellant.
Before HAROLD L. LOWENSTEIN, P.J., PAUL C. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Elbert Bryan Griffis, III, was convicted of a class B felony for possessing a controlled substance with the intent to distribute, violating section 195.211, RSMo 2000. After a bench trial on January 17, 2007, he was sentenced to seven years imprisonment. On appeal, Griffis contends that the trial court erred in denying his motion to suppress evidence that a Missouri State Highway Patrol trooper found approximately fifty pounds of marijuana during a warrantless search of his vehicle. Griffis argues that the evidence was illegally obtained, as he was unlawfully detained without reasonable suspicion of criminal activity beyond the time reasonably necessary to complete a ticket during a traffic stop. We hold that the trial did not err in denying the motion to suppress the evidence *690 because the trooper had the required reasonable suspicion of criminal activity based on the totality of the circumstances. We affirm the trial court's judgment.
Rule 30.25(b).